EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geza C. Zeigler on June 1st, 2022.
The application has been amended as follows: 
		In the Claims:
		Claim 30 has been amended as follows:
--30. (Currently Amended) An aerial firefighting system for a helicopter, the firefighting system comprising: 
an external reservoir for storing water, wherein the external reservoir comprises a support frame and a water outlet, the support frame further comprising a hose reel connected to the water outlet and supporting a flexible hose, wherein the hose reel is configured for winding and unwinding the flexible hose between a stowed position and a deployed position and a horizontal rotational axis of the hose reel is moveable relative to the external reservoir when the flexible hose is being wound, the supporting frame being coupled to a lower edge and an upper edge of the external reservoir without protruding below it, through flanges with curved grooves to allow movement of the horizontal rotational axis of the hose reel when the flexible hose is being wound; 
and
a nozzle fluidly connected to the flexible hose; 
wherein the nozzle is suspended by the flexible hose in fluid communication with the water outlet and the nozzle such that water being expelled from the nozzle is under hydrostatic pressure from water within the external reservoir; and 
wherein the nozzle is moveable relative to the flexible hose about intersecting vertical and horizontal axes to direct a flow of water from the nozzle to a target site.--
This above change was done to place claim 30 in condition for allowance by incorporating allowable objected to claim 37 and intervening claims 34 and 36.
Claim 33 has been amended as follows:
--33. (Currently Amended) The aerial firefighting system as claimed in claim 30
The above change was done to remove a space after the numeral “30”.
Claim 34 is canceled in its entirety. 
--34. (Cancelled)--
The above change was done since claim 34 is incorporated into claim 30 and newly added claim 59 below.
Claim 35 has been amended as follows:
--35. (Currently Amended) The aerial firefighting system as claimed in Claim 30
tank.--
The above change was done to provide proper claim dependency, since claim 34 has been canceled.


Claim 36 has been amended as follows:
--36. (Currently Amended) The aerial firefighting system as claimed in Claim 59
The above change was done to provide proper claim dependency from newly added claim 59 below, since claim 36 has already been incorporated into claim 30.
New claim 59 has been added.
--59. (New) An aerial firefighting system for a helicopter, the firefighting system comprising: 
an external reservoir for storing water, wherein the external reservoir comprises a flexible membrane or a fuselage tank with a support frame and a water outlet, the support frame further comprising a hose reel connected to the water outlet and supporting a flexible hose, wherein the hose reel is configured for winding and unwinding the flexible hose between a stowed position and a deployed position; 
an alignment system for controlling the flexible hose during spooling, the alignment system comprising a guide tube disposed around the flexible hose and wherein the guide tube is moveably mounted on a guide frame; and 
a nozzle fluidly connected to the flexible hose; 
wherein the nozzle is suspended by the flexible hose in fluid communication with the water outlet and the nozzle such that water being expelled from the nozzle is under hydrostatic pressure from water within the external reservoir; and 
wherein the nozzle is moveable relative to the flexible hose about intersecting vertical and horizontal axes to direct a flow of water from the nozzle to a target site.--
The above newly added claim 59 incorporates allowable objected to claim 39 and intervening claims 30, 34(now canceled), 35 and 38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 30-33, 35, 39-47 and 53-56:  The prior art did not teach or suggest an aerial firefighting system as claimed by the applicant, specifically an aerial firefighting system as currently amended above in independent claim 30, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 36, 37 and 59:  The prior art did not teach or suggest an aerial firefighting system as claimed by the applicant, specifically an aerial firefighting system comprising an alignment system for controlling the flexible hose during spooling, the alignment system comprising a guide tube disposed around the flexible hose and wherein the guide tube is moveably mounted on a guide frame, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752